Detailed Office Action

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Acknowledgement is hereby made of receipt and entry of the communication filed 29 October 2021. Claims 1-11 are pending in the instant application. Applicant’s election of Group I (claims 1-5) without traverse is noted. Accordingly, claims 6-11 have been withdrawn from further consideration by the Examiner, pursuant to 37 C.F.R. § 1.142(b), as being drawn to a non-elected invention. Claims 1-5 are currently under examination.

37 C.F.R. § 1.84
Acknowledgement is hereby made of receipt and entry of the drawings filed on 04 June 2020, which are deemed to be acceptable. The petition to accept color drawings under 37 C.F.R. § 1.84(a)(2) has been granted.

35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless --

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 



	Claims 1-3 are rejected under 35 U.S.C. § 102(a)(1) as being clearly anticipated by Yamaji et al. (2012). The claimed invention is directed toward a recombinant baculovirus comprising a Japanese encephalitis virus (JEV) protein (claim 1). Preferred proteins encompass JEV prM/E (claims 2 and 3). Yamaji and colleagues disclose the preparation of recombinant baculoviruses encoding the JEV prM/E proteins (see Abstract, p. 657; MATERIALS AND METHODS, Generation of recombinant baculoviruses and Recombinaint protein production, p. 658; and Figs. 1 and 2, p. 659). This teaching clearly meets all of the claimed limitations.

	Claims 1, 2, and 4 are rejected under 35 U.S.C. § 102(a)(1) as being clearly anticipated by Cardosa and Bossart (WO 2017/184696 A1). The claimed invention is directed toward a recombinant baculovirus comprising a Zika virus (ZIKV) protein (claim 1). Preferred proteins encompass ZIKV prM/E (claims 2 and 4). Cardosa and Bossart disclose the preparation of recombinant baculoviruses encoding the ZIKV prM/E proteins (see Figs. 2B/C, 4B, 10B, 12B, 31-36 (SEQ ID NOS.: 5-10, respectively); Flavivirus Virus-like Particle (VLP) Expression Cassette Design (specification at pp. 23-25); and Production and purification of DENV and ZIKV VLP (specification, pp. 25-26)). This teaching clearly meets all of the claimed limitations.

	Claims 1 and 5 are rejected under 35 U.S.C. § 102(a)(1) as being clearly anticipated by Metz et al. (2013). The claimed invention is directed toward a recombinant baculovirus comprising a  by recombinant baculoviruses, p. 4; and Fig. 1, CHIKV structural cassette expression and VLP production, using recombinant baculoviruses, p. 5). This teaching clearly meets all of the claimed limitations.

	Claims 1-3 are rejected under 35 U.S.C. § 102(a)(2) as being clearly anticipated by Cardosa and Bossart (U.S. Patent No. 11,154,614 B2, issued 26 October 2021, and claiming priority to Prov. Appl. No. 62/326,129, filed 22 April 2016; hereinafter referred to as “Cardosa and Bossart (2021)”). The claimed invention is directed toward a recombinant baculovirus comprising a Zika virus (ZIKV) protein (claim 1). Preferred proteins encompass ZIKV prM/E (claims 2 and 4). Cardosa and Bossart disclose the preparation of recombinant baculoviruses encoding the ZIKV prM/E proteins (see Figs. 2B/C, 4B, 10B, 12B, 31-36 (SEQ ID NOS.: 5-10, respectively); and Flavivirus Virus-like Particle (VLP) Expression Cassette Design (cols. 18-22)). This teaching clearly meets all of the claimed limitations.

	Correspondence
	Any inquiry concerning this communication should be directed to Jeffrey S. Parkin, Ph.D., whose telephone number is (571) 272-0908. The Examiner can normally be reached Monday through Friday from 10:00 AM to 6:00 PM. A message may be left on the Examiner's voice mail service. If attempts to reach the examiner are 

Applicants are reminded that except as provided in paragraphs 37 C.F.R. § 1.1(a)(3)(i), (a)(3)(ii), and (d)(1) of this section, all general correspondence intended for the United States Patent and Trademark Office (Office) should be addressed to the mailing address set forth in 37 C.F.R. § 1.1 (e.g., Director of the United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450), or to specific areas within the Office as set out in paragraphs (a)(1), and (a)(3)(iii) of this section. Patent-related papers may be hand-carried to the Office in Alexandria, Va. Correspondence cannot be hand-carried to the Regional Offices. If the correspondence is hand-carried to the Office, with limited exceptions (see M.P.E.P. § 502, subsection III) it must be delivered to: United States Patent and Trademark Office, Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314. Applicants are encouraged consider filing new patent applications (as well as patent-related correspondence) via the Office electronic filing system (EFS-Web) whenever permitted. See the EFS-Web Guidance and Resources page of the USPTO website (www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources) for additional information. See also M.P.E.P. § 502.05. All patent application related correspondence transmitted by facsimile must be directed to the central facsimile number, with a few exceptions below. The central facsimile number is (571) 273-8300. Replies to Office actions including after-final amendments that are transmitted by facsimile must be directed to the central facsimile number. Correspondence such as draft proposed amendments for interviews may continue to be transmitted by facsimile to the Technology Centers (TCs) and should be made of record as part of the interview summary record. See M.P.E.P. § 713.04. New applications cannot be transmitted by facsimile and are not entitled to the benefit of a Certificate of Transmission under 37 C.F.R. § 1.8.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 


Respectfully,

/JEFFREY S PARKIN/Primary Examiner, Art Unit 1648                                                                                                                                                                                                                                                                                                                                                                                                            04 December 2021